IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 LAFAWNDA WILLIAMS,
                                                   DIVISION ONE
                      Appellant,
                                                   No. 79058-7-I
               v.
                                                   UNPUBLISHED OPINION
 MATTHEW McCANDLIS, and JANE
 DOE McCANDLIS, husband and wife
 and the marital community composed
 thereof,

                      Respondent.

       DWYER, J. — LaFawnda Williams appeals from the dismissal of her suit

against Matthew McCandlis. Because Williams failed to serve McCandlis with a

copy of the summons and complaint within either the applicable statutory

limitation period or the 90-day tolling period allotted for service of process, her

complaint is time-barred. Accordingly, we affirm.

                                           I

       On September 23, 2014, Matthew McCandlis was driving a vehicle that

collided with a vehicle driven by LaFawnda Williams. Nearly three years later, on

September 18, 2017, Williams filed a complaint in superior court, alleging that

negligence on the part of McCandlis caused injuries to her, and seeking

damages.
No. 79058-7-I/2


       While the statutory limitation period for negligence actions is three years,

pursuant to RCW 4.16.080(2), both parties acknowledged that Williams’s filing of

the complaint tolled the statutory limitation period to allow Williams to accomplish

service of process on McCandlis within 90 days.

       To effect such service, Williams hired Andy Willms. Although Willms had

some experience with serving documents, and although he was aware of

licensing requirements applicable to process servers, he was never himself

licensed. After searching for information about McCandlis on Facebook, Willms

set out to attempt service. The only information he had concerning McCandlis

was a description of the vehicle he had been driving at the time of the 2014

collision—a Lincoln of unknown model and color—and a “vague physical

description” of McCandlis, along with his address.

       Willms proceeded to the address identified as McCandlis’s residence, the

Ellington Condominiums (Ellington) in Seattle. Although the building was locked,

Willms somehow gained entry into the lobby. In his words, he “stopped at that

desk countertop there, you know, and explained I was there to serve process—or

legal documents and was told I couldn’t go any further without permission.”

       Thus, Willms modified his tactics. Over the next several days, he returned

to the address several times, surveilled the building from a location outside and,

“when males would come out, [he] would call out ‘Matt’ or ‘Matthew’ and try to

elicit a response to him to no avail.” He also “spent about twenty-five percent of

this time watching the garage and looking” for a vehicle that matched the

description of McCandlis’s from the time of the 2014 collision.


                                         2
No. 79058-7-I/3


       Eventually, on September 29, Willms determined that his “odds of handing

the defendant papers were not good” and again gained entry into the building.

Inside, he saw a person “sitting and milling around” the concierge desk. Willms

approached this desk and handed a manila envelope with one set of documents

to this person, “a female.” Willms said, “what—who [the documents] were for

and [that he] was leaving them here and kind of skedaddled.” He did not seek

the name, position, age, or any other information to identify this woman and did

not take any photograph to document the attempted service. He later stated that

the woman’s affiliation with the condominium complex “was apparent to me by

them being inside there.”

       On May 16, 2018, McCandlis filed a motion for summary judgment

seeking dismissal of the complaint, pursuant to CR 12(b)(2), claiming that the

superior court lacked personal jurisdiction over him. The basis for this claim was

that Williams failed to perfect service on him within 90 days of filing the

complaint. McCandlis sought dismissal with prejudice because the claim was

now barred by the expiration of the statutory limitation period.

       In response, Williams asserted that a factual dispute existed, claiming that

she had perfected service. Her response was supported by Willms’s declaration,

which stated as follows:

               On September 29, 2017, I put two copies of the summons
       and complaint in a manila envelope addressed to Defendant at at
       [sic] 2801 1st Avenue, Seattle, Washington 98121. I put two more
       copies of the summons and complaint into a second envelope
       addressed to Defendant at the same address, with United States
       Postal Service first class postage prepaid. I then entered the lobby
       and left the envelope that lacked postage with a person at the


                                          3
No. 79058-7-I/4


       concierge desk. I deposited the second envelope deposited in a
       USPS mailbox.

       After Williams filed her opposition to the motion for summary judgment,

McCandlis struck the motion and arranged to depose Willms. The deposition

took place on July 31, 2018. McCandlis then filed a new motion for summary

judgment, stating:

       Defendant seeks summary judgment and dismissal of Plaintiff’s
       claims. In the alternative, Defendant requests an evidentiary
       hearing to evaluate the credibility of Plaintiff’s sole fact witness
       supporting her claim that she served Mr. McCandlis.

       The court denied the motion for summary judgment but granted the

alternative remedy of an evidentiary hearing on the CR 12(b)(2) defense. This

hearing took place on September 14, 2018, and featured testimony from Willms

and from Ellington’s operations manager, Suzanne Spalding. Spalding denied

ever accepting service of legal documents and, when asked what she would do if

she was asked to, stated:

       First of all, we don’t allow entrance for service of legal documents.
       And if I was given something, I would just hand it back to them and
       tell them that it’s not allowed.

       Spalding also explained that the building had two recording systems in

place—a digital service called “Easy Track” and a manual log of delivered

packages—and testified that neither of these record systems indicated any

delivery for McCandlis having been made on September 29, 2017.

       After this hearing, the court dismissed Williams’s suit.1 She appeals.



       1 In his appellate brief, McCandlis refers to this dismissal as a grant of summary
judgment. To the contrary, the record indicates that summary judgment was denied, resulting in
the evidentiary hearing.


                                               4
No. 79058-7-I/5


                                          II

                                          A

       The trial court ruled after engaging in a fact-finding hearing. On appeal,

our review is limited to determining whether the trial court’s factual findings are

supported by substantial evidence and whether those findings support the trial

court’s conclusions of law. Standing Rock Homeowners Ass’n v. Misich, 106

Wn. App. 231, 242-43, 23 P.3d 520 (2001). Substantial evidence is a “quantum

of evidence sufficient to persuade a rational fair-minded person the premise is

true.” Sunnyside Valley Irrig. Dist. v. Dickie, 149 Wn.2d 873, 879, 73 P.3d 369

(2003). On review, the evidence and all reasonable inferences therefrom must

be viewed in the light most favorable to the prevailing party. Korst v. McMahon,

136 Wn. App. 202, 206, 148 P.3d 1081 (2006). Although the trier of fact is free

to believe or disbelieve any evidence presented at trial, “[a]ppellate courts do not

hear or weigh evidence, find facts, or substitute their opinions for those of the

trier-of-fact.” Quinn v. Cherry Lane Auto Plaza, Inc., 153 Wn. App. 710, 717, 225

P.3d 266 (2009) (citing Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570,

572, 343 P.2d 183 (1959)). Unchallenged findings of fact are treated as verities

on appeal. Rush v. Blackburn, 190 Wn. App. 945, 956, 361 P.3d 217 (2015).

       “Proper service of the summons and complaint is a prerequisite to a

court’s obtaining jurisdiction over a party.” Harvey v. Obermeit, 163 Wn. App.

311, 318, 261 P.3d 671 (2011). “When a defendant challenges service of

process, the plaintiff has the initial burden of proof to establish a prima facie case

of proper service.” Northwick v. Long, 192 Wn. App. 256, 261, 364 P.3d 1067



                                          5
No. 79058-7-I/6


(2015). The plaintiff may do this with the declaration of a process server that is

“regular in form and substance.” Northwick, 192 Wn. App. at 261. The

defendant must then show by clear and convincing evidence that service was

improper. Northwick, 192 Wn. App. at 261.

       RCW 4.28.080(16) authorizes a plaintiff to serve a defendant personally or

by leaving a copy of the summons at the defendant’s usual abode with a “person

of suitable age and discretion” who resides therein. RCW 4.28.080(17) provides:


       In lieu of service under subsection (16) of this section, where the
       person cannot with reasonable diligence be served as described,
       the summons may be served as provided in this subsection, and
       shall be deemed complete on the tenth day after the required
       mailing: By leaving a copy at his or her usual mailing address with a
       person of suitable age and discretion who is a resident, proprietor,
       or agent thereof, and by thereafter mailing a copy by first-class
       mail, postage prepaid, to the person to be served at his or her usual
       mailing address. For the purposes of this subsection, “usual
       mailing address” does not include a United States postal service
       post office box or the person’s place of employment.


       While our courts mandate only substantial compliance with personal

service statutes, we require strict compliance when a statute authorizes

constructive or substituted service. Martin v. Triol, 121 Wn.2d 135, 144, 847

P.2d 471 (1993).

                                          B


       Williams assigns error to the following findings of fact:

              6. Mr. Willms could not recall when he attempted to effect
       service on Mr. McCandlis: “I do not have that in my memory, sir, no,
       it was August—September, October, August, or a three-month
       period there in 2017.”




                                          6
No. 79058-7-I/7


       ....

              13. Mr. Willms observed the person he left the envelope with
       to be “milling around[,]” “sitting and milling around” the concierge
       desk.

              14. Mr. Willms put an envelope addressed to Mr. McCandlis
       with the second copy of the Summons and Complaint in the US
       Mail.

       ....

               22. Ms. Spalding testified that she was working on
       September 29, 2017, and covered the concierge desk from 8 a.m.
       until 4 p.m. No documents were delivered for the Defendant on
       September 29, 2017. If a document was delivered for Defendant
       while she was away from the concierge desk, it would have been
       recorded in the Easy Track system. The Easy Track system
       contained no evidence that a package was delivered for the
       Defendant on September 27, 2017.

       Each of these findings is supported by substantial evidence. In fact, the

evidence supporting Findings of Fact 6, 13, and 14 is the testimony of Willms

himself. While Williams challenges these findings of fact, she does not point us

to anything in the record that would tend to negate this testimony. Nor has she

directed us to any authority that would require the trial court to reject Willms’s

testimony. When a party fails to cite authority to support a proposition, “the court

is not required to search out authorities, but may assume that counsel, after

diligent search, has found none.” DeHeer v. Seattle Post-Intelligencer, 60 Wn.2d

122, 126, 372 P.2d 193 (1962).

       Substantial evidence—namely, Spalding’s testimony—also supports

Finding of Fact 22. Again, Williams points us neither to evidence nor authority

that would tend to negate it. In fact, as Williams states in her own appellate brief,




                                          7
No. 79058-7-I/8


       [d]efendants [sic] noted that the EasyTrack system has not been
       purged, and that no information been removed from that system
       since 2017, having received and tracked almost 46,000 packages
       being logged in those three years. RP page # 24. [ ]The
       EasyTrack software is used to track the receipt of deliveries for
       building residents. It also sends email to building residents.

Br. of Appellant at 14.

       Williams’s argument otherwise rests on attacking Spalding’s credibility as

a witness. Again, when “‘a trial court finds that evidence is insufficient to

persuade it that something occurred, an appellate court is simply not permitted to

reweigh the evidence and come to a contrary finding.’” Bale v. Allison, 173 Wn.

App. 435, 458, 294 P.3d 789 (2013) (italicization omitted) (quoting Quinn, 153

Wn. App. at 717). We decline Williams’s invitation to do so.

       Because Williams has not challenged any of the trial court’s other findings

of fact, we deem them verities. Rush, 190 Wn. App. at 956.

                                          C

       Williams, next, assigns error to the following conclusions of law:

              2. Nor was service of process effected pursuant to RCW
       4.16.080(17), which allows service by leaving a copy of the
       Summons and Complaint at the Defendants’ usual mailing address
       with a person of suitable age and discretion who is a resident,
       proprietor, or agent thereof.

             3. The record fails to establish the location of Defendants’
       usual mailing address.

              4. While Plaintiff’s process server testified that he left a copy
       of the Summons and Complaint with a female who was “milling
       about” the concierge desk of a location he believed to be
       Defendants’ usual mailing address, the record is void of any facts
       establishing the identity of that woman, let alone that she was a
       resident, proprietor, or agent thereof, as specifically required under
       RCW 4.16.080(17).



                                          8
No. 79058-7-I/9


             5. Plaintiff’s process server was unable to establish whether
       the woman he left the Summons and Complaint with was someone
       he had seen behind the concierge desk before.

              6. Plaintiff has failed to establish the identity of the individual
       with whom the process was left, either by name or with a business
       card from the concierge desk.

              7. The record lacks evidence supporting the conclusion that
       the individual to whom the process was delivered was a resident,
       proprietor, or agent of the location where Defendant maintained his
       usual mailing address.

       ....

              9. Plaintiff failed to properly serve the Defendants within the
       statute of limitations and this Court therefore lacks jurisdiction over
       the matter.

              Pursuant to the above Findings of Fact and Conclusions of
       Law, it is hereby ORDERED that Plaintiff’s claims in this matter are
       dismissed with prejudice.

       Williams’s principal argument is that Willms, in fact, perfected service as

required by RCW 4.28.080(17).2 She argues, first, that the record shows

McCandlis’s “usual mailing address” was the same as the address of his abode,

and, second, that the record shows Willms left a copy of the summons and

complaint with a person of suitable age and discretion who was a resident,

proprietor, or agent thereof. In support of the contention that McCandlis’s usual

mailing address was his place of abode, she states:

       First, Mr. McCandlis submitted a declaration stating that he had
       lived at the Ellington for seventeen years. CP page # 66. Second,
       his name appears in the directory on the intercom. CP page # 20.
       Third, given the complexity and high end level of service [at the
       building], it is hard to imagine a more convenient place for delivery
       of his mail. Fourth, if the mailing address used was not his usual
       mailing address, the mailing would have been returned to the
       2 Williams concedes that she did not achieve service on McCandlis pursuant to RCW
4.28.080(16). Br. of Appellant at 10.


                                           9
No. 79058-7-I/10


       sender by the United States Post Office [sic], and no such return
       was received. Fifth, the statute (RCW 4.28.080(17)) specifically
       excludes from the definition of “usual mailing address” the address
       of his place of employment. Sixth, the statute specifically excludes
       a United States postal service post office box. Seventh, the Easy
       Tack system for managing communications through emails seems
       to be heavily relied upon by the concierge staff.

Br. of Appellant at 13-14.

       None of these assertions constitute evidence that McCandlis’s residential

address was, indeed, his usual mailing address. The parties do not dispute that

Ellington was McCandlis’s place of abode. But this did not require the trial court

to find as a fact that it was also the place where he received mail. The notion

that McCandlis should receive mail at his place of abode because it would be

“convenient,” is an inference that could be drawn from the evidence. But the trial

court did not draw this inference. Nor was it required to. We defer to the trial

court on its determinations as to disputed facts.

       There is also no support for Williams’s assertion that the summons and

complaint would have been returned to the sender if the address was not

McCandlis’s usual mailing address. Were this true, it would be impossible for

anyone to maintain more than one mailing address, making the legislature’s

inclusion of the word “usual” in RCW 4.28.080(17) mere surplusage. We avoid

interpretations of a statute that render superfluous a provision thereof. In re

Estate of Mower, 193 Wn. App. 706, 720, 374 P.3d 180 (2016) (quoting Veit v.

Burlington N. Santa Fe Corp., 171 Wn.2d 88, 113, 249 P.3d 607 (2011)). More

to the point, the trial court was not required to view the evidence in the manner

urged by Williams. And it plainly did not.




                                         10
No. 79058-7-I/11

        Finally, Williams attempts to argue that the address must be McCandlis’s

usual mailing address by process of elimination, because the statute excludes

United States Postal Service post office boxes and places of employment from

the definition of a “usual mailing address.” Contrary to this assertion, there are

other locations that may serve as a “usual mailing address.” Thus, in Wright v.

B&L Properties, Inc., 113 Wn. App. 450, 460, 53 P.3d 1041 (2002), we ruled that

a private mailbox was a party’s “usual mailing address,” while in Sheldon v.

Fettig, 129 Wn.2d 601, 612, 919 P.2d 1209 (1996), the Supreme Court ruled that

the home of a defendant’s parents was the defendant’s “usual mailing address,”

notwithstanding her having moved to an apartment in another state eight months

before service was attempted. “‘[I]n a highly mobile society it is unrealistic to

interpret [the substitute service statute] as mandating service at only one location

where, in fact, a defendant maintains several dwelling places.’” Sheldon, 129

Wn.2d at 611 (alterations in original) (quoting Karlin v. Avis, 326 F. Supp. 1325,

1329 (E.D.N.Y. 1971)). And, again, and more to the point, the trial court was not

required to draw from this evidence the inferences favored by Williams. It is

apparent that it did not.

        The trial court’s findings of fact are either supported by substantial

evidence, verities on appeal, or both.3

        Conclusions of Law 4 through 7 are also supported by the record. The

record is devoid of any information identifying the person with whom Willms



        3  Williams does not explain her assertion that the existence and employment of the Easy
Track package tracking system necessarily means that McCandlis’s usual mailing address was at
Ellington.


                                              11
No. 79058-7-I/12


claimed to have left a copy of the summons and complaint—let alone that this

individual was a resident, proprietor, or agent of Ellington. Willms testified only

that the person was “a female” who “appeared to be over 18 years of age to me”

and was “[s]itting and milling around” the concierge desk. This evidence did not

mandate a conclusion that the person milling around the concierge desk was a

resident, proprietor, or agent of the property.

       During the evidentiary hearing, Willms testified that he did nothing to

determine the identity of the person with whom he left the envelope. Willms did

not take a photograph of the person or receive a business card with the person’s

information on it before he “skedaddled.”

       Q: You testified earlier you didn’t take a business card from anyone
       when you claim you attempted service in this case?
       A: That is correct.

       Willms also did not ask for the person’s name:

       Q: You didn’t get the name of the person you claim you spoke to?
       A: No, sir, I did not.

       Nor did Willms ask this individual as to her title or position at Ellington:

       Q: You didn’t get a title for that person?
       A: No, sir, I did not.

       Finally, he did not ask for, receive, or produce any sort of receipt or

documentation that would show the documents were in fact delivered:

       Q: You didn’t get any kind of receipt to indicate you dropped off the
       claimed service documents in this case?
       A: No, sir, I did not.

       Based on the witnesses’ testimony and the other evidence adduced, the

trial court concluded that there was insufficient evidence to establish that the




                                          12
No. 79058-7-I/13


person with whom Willms left the envelope was a resident, proprietor, or agent of

Ellington:

       [W]e have a complete gap in this record that whoever that person
       was was a resident, or a proprietor, or an agent of the defendant’s
       usual mailing address.

       The court also took note that the individual was not identified at all:

       His testimony is that he left them on the countertop with a female
       there. He does not know anything about who this female is. He
       doesn’t identify this as somebody that he had seen behind the
       concierge desk before. He doesn’t identify that person with a
       name, which apparently he didn’t get, or with a business card,
       although apparently Ms. Spalding has her business card right there
       on the concierge desk. And most importantly, for my purposes, he
       really cannot tell me anything to establish that that person that he
       allegedly left these papers with was a resident of this building, a
       proprietor of this building, or an agent thereof. The statute requires
       that the person at the usual mailing address—and we’ll just assume
       for a moment this is the defendant’s usual mailing address—has to
       be a resident, a proprietor, or an agent thereof.

       Williams argues, on appeal, that “[t]here is no reason that someone would

be behind that desk, that must have a huge traffic in information and tasks,

unless they were working there.” Br. of Appellant at 13. Again, Williams is

attempting to argue the facts on appeal. And, again, the trial court was not

required to draw the inference favored by Williams.

       We turn to the trial court’s final conclusion of law—stating that “Plaintiff

failed to properly serve the Defendants within the statute of limitations and this

Court therefore lacks jurisdiction over the matter.” While the wording of this

conclusion is imprecise, we may affirm on any ground supported by the record.

Wash. Fed. Sav. & Loan Ass’n v. Alsager, 165 Wn. App. 10, 14, 266 P.3d 905

(2011). Plainly, the superior court had jurisdiction over the subject matter, as




                                          13
No. 79058-7-I/14


provided by article IV, section 6 of Washington’s constitution. It is only

jurisdiction over the defendant that is conditioned on proper service of the

summons and complaint. Harvey, 163 Wn. App. at 318. Moreover, it was not

Williams’s failure to serve McCandlis within the statute of limitations that

necessitates dismissal of her complaint—it was her failure to serve process

within the applicable statutory limitation period, as provided in RCW 4.16.080(2),

and the applicable 90-day tolling period, as provided in RCW 4.16.170.

       Nevertheless, the trial court reached the correct result in dismissing

the complaint with prejudice.

       Affirmed.




WE CONCUR:




                                         14